DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Background
The Applicant’s Request for Continued Examination submitted with the Response to Final Office Action Under 37 C.F.R. §1.111 filed on 01/20/22 have been entered.
According to the Response, claims 1-35 were pending.  Claims 1, 6, and 31 have been amended.  Claims 2, 3, 9, 10, 25, and 32 have been canceled.  No new matter has been added.  Thus, claims 1, 4-8, 11-24, 26-31, and 33-35 are pending.

Allowable Subject Matter
Claims 1, 4-8, 11-24, 26-31, and 33-35 are allowed.  The following is a statement of reasons for the indication of allowable subject matter: independent claim 1 is on a storage and retrieval system and recites, in part, “a workstation configured to receive first and second totes of the plurality of totes via the autonomous robotic vehicles to consolidate items from within the first and second totes into one of the first and second totes to enable increased item storage density in the totes stored in the tote storage locations … wherein the items are consolidated into one of the first and second totes by transferring sub-totes containing the items into the one of the first and second totes.”  These limitations, either alone or individually, when considering the claim as a whole were not found in the prior art.  The prior art of record does not teach consolidating items by transferring sub-totes containing the desired items from one tote to another tote.  Therefore, claim 1 is allowable as well as claims 4-8 and 11-13 which depend therefrom.
Similarly, independent claims 14, 24, and 31 are allowable as each one recites features similar to those above in claim 1.  Claims 15-23, 26-30, and 33-35 are allowable as they depend from claims 14, 24, and 31 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE LOGAN whose telephone number is (571) 270-7769. The examiner can normally be reached M-F, 9-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES FOX can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE O LOGAN/Primary Examiner, Art Unit 3655